Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because it fails to exclude non-tangible computer program product. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krstanovic US20200242916 in view of Piccolo III US20170084160.
	Regarding claim 1, Krstanovic discloses a fire detector (fire detector node of fig. 2 and para.28) for monitoring an environment, the fire detector comprising a smoke sensor (smoke sensor 206 of fig. 2 and para.28) and a volatile organic compound, VOC, sensor (environmental sensor 204 that measures TVOC of fig. 2 and para.28). 
 	Krstanovic fails to disclose wherein the fire detector is configured to adjust a smoke sensitivity of the fire detector based on a VOC concentration detected by the VOC sensor.
	Piccolo III discloses fig. 1 and paras. 70, 72-75 to adjust a smoke sensitivity of the fire detector based motion detected by the motion sensor.
	Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to adapt the cited feature of Piccolo III into Krstanovic to reduce false alarms. 
	Regarding Claim 6, Krstanovic and Piccolo fail to explicitly disclose wherein the VOC sensor comprises a multi-gas sensor configured to detect environmental data comprising a concentration of at least one of PM2.5 particles, CO2 gas and H2 gas, and wherein the fire detector (10) is configured to send the environmental to an external system.
	However, Krstanovic contemplates in fig.2 and paras. 28, 30-32 and VOC sensor in environmental sensor 204, H2 sensor 208, CO2 sensor 210 and message routing to and from the sensor node. 
	Therefore, it would have been obvious for one of ordinary skill the art at the effective filling date of the invention the Krstanovic and Piccolo III to arrive at claimed invention without undue experimentation to enhance system versatility. 
	Regarding Claim 7, Krstanovic discloses in fig. 3 and para. 38 a point type fire detector thus reads on “wherein the fire detector is a point-type fire detector.
	Regarding Claim 8, Krstanovic and Piccolo fail to explicitly disclose fire response system comprising a fire detector (10) according to claim1 and a fire control panel in communication with the fire detector.
	However, Krstanovic discloses in fig. 2 and para. 32 “the radio module 216 utilizes a radio communication stack that allows for message routing to and from the sensor node 200. In various embodiments, the routing may be to or from another sensor node, a personnel node or a gateway node”. Further disclosed in para. 21 “These alarm triggers are used to notify command-control. In some embodiments, the personnel nodes 120 are equipped with a personal alarm button. The personnel nodes 120 allow for command-center monitoring of in-field personnel location in near real time via GIS mapping”
	Therefore, it would have been obvious for one of ordinary skill the art at the effective filling date of the invention the Krstanovic and Piccolo III to arrive at claimed invention without undue experimentation to enhance system versatility. 
	Regarding Claim 9, Krstanovic discloses in fig. 1 and para. 20, 21 wherein the fire detector (10) is one of a plurality of fire detectors, and wherein the fire response system further comprises one or more of an alarm, a fire protection system and a fire suppression system.
	Regarding Claim 10, it analogous to claims 1 thus rejected on similar grounds.
	Regarding Claim 13, it analogous to claims 6 thus rejected on similar grounds.
Allowable Subject Matter
Claims 2-5, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685